[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON FINANCIAL ISSUES
The court having heard the parties adjudged the defendant father of the plaintiff's child and ordered to pay lying-in expenses, support and maintenance, reasonable amount for attorney fees, plus cost of the action. See Memorandum of Decision dated September 19, 1990.
Parties requested bifurcation of the issues which was granted by agreement, Kremski, J.
Upon trial of the financial issues and on the basis CT Page 9154 of all of the evidence, testimony, exhibits, the financial statements, all the criteria set forth in Conn. Gen. Stat. sec.46b-171 and Public Act 89-360 to the extent that the same may pertain to the issues herein, and consideration of the best interests of the child, the following orders are issued:
1. A support order of three hundred ($300.00) dollars per week and to be paid on a bi-weekly basis to coincide with the defendant's present salary payment schedule and shall continue until said child reaches the age of eighteen.
2. The lying-in-expenses of the plaintiff having been waived, no award for the same is made by the court.
3. The defendant is ordered to pay one-half of the unreimbursed medical-dental and prescription expenses for the benefit of the minor child to date as listed on Exhibit C.
4. In accordance with the provisions of Conn. Gen. Stat. sec. 46b-171, the defendant is ordered "to become bound with sufficient surety to perform such orders for support and maintenance." The court finds there is due and owing to the plaintiff an arrearage for support of said child from April 21, 1985 to date hereof the sum of $99,600.00. The court orders the defendant to pay the said amount plus interest at the rate of 5% per annum, when due, by executing a promissory note payable to the plaintiff secured by a mortgage on defendant's home located at 25 Lords Highway, Weston, Connecticut. Said amount shall be paid as follows: $3,500.00 plus interest from date September 18, 1991 and a like sum plus interest each 6 months thereafter until fully paid. The defendant shall have the right to pay the entire balance amount together with interest due at any time and said mortgage shall contain the usual commercial mortgage clauses including payment of reasonable attorney fees to the plaintiff in the event of default in the payment hereof in accordance with its tenor.
5. The defendant shall reimburse the plaintiff one-half of the premiums for the medical, dental, orthodonture, and prescription insurance for the child.
6. The court orders the defendant to pay seven thousand ($7,000.00) dollars in attorney fees to the plaintiff's attorney, Helen Z. Pearl. The court on its own has a general knowledge of what would be a reasonable fee under the facts, circumstances and workload of this case. It finds this amount to be fair and reasonable.
JOSEPH F. MORELLI STATE TRIAL REFEREE CT Page 9155